Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins U.S. Patent 5,334,962, and further in view of Taguchi U.S. Patent 5,729,154.

With regards to claim 1. Higgins teaches a control device comprising: 
a master board with a main wiring formed (as shown in Higgins figure 25, item MOTHER BOARD), the main wiring including a plurality of differential transmission lines for transmitting differential signals (individual differential transmission line design for MOTHERBOARD and see col 5, lines 13 thru 28 that the MOTHERBOARD backplane is a multiple bit parallel data bus with a plurality of individual transmission lines); 
termination resistors provided at both ends of each of the plurality of differential transmission lines (ZT), the termination resistors connecting the plurality of differential transmission lines to each other (ZT connects the + and – bus lines); and 
a plurality of control boards connected in parallel to each other via the main wiring (DAUGHTER BOARD 1 thru N), 
But does not teach wherein a characteristic impedance of each transmission line is higher than a termination resistance value that is a resistance value of the termination resistor.
However Taguchi does teach wherein a characteristic impedance of each transmission line is higher than a termination resistance value that is a resistance value of the termination resistor (see Taguchi col 14, lines 21 thru 50). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design of the line termination of Higgins with the line termination design to compensate for modules plugged in of Taguchi to factor into the design that while the unloaded transmission line impedance is 50 Ohms, the addition of the additional modules plugged into the transmission line will effective lower the characteristic impedance. This results in the determination for the values for the termination resistor to be at the lower value calculated with modules inserted and not the 50 ohms of the transmission line by itself to avoid reflection of signals in the transmission line (see Taguchi col 14, lines 21 thru 50).



    PNG
    media_image1.png
    653
    516
    media_image1.png
    Greyscale


With regards to claim 3. Higgins and Taguchi disclose the control device according to claim 1, and Taguchi also teaches wherein the termination resistance value is lower than 100 Ω (see Taguchi col 14, lines 21 thru 50).

With regards to claim 7. Higgins and Taguchi disclose the control device according to claim 1, and Higgins also teaches further comprising a plurality of connectors provided in parallel via the main wiring, the connectors allowing the control boards to be inserted and removed (as shown in Higgins figure 1, items 24; figure 1 is the block diagram for the motherboard and modules as taught in the schematic in figure 25).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins U.S. Patent 5,334,962and Taguchi U.S. Patent 5,729,154 as applied to claim 1 above, and further in view of Takekuma U.S. Patent 5,568,063.

With regards to claim 4. Higgins and Taguchi disclose the control device according to claim 1, and Taguchi also teaches wherein 
each control board includes: a communication unit that performs communication with the other control boards via the main wiring with use of a differential signal; an internal wiring that connects the communication unit and the main wiring (as shown in Taguchi figure 6, item 90 is a microprocessor for control on the motherboard).  
But does not teach a damping resistor provided on the internal wiring, and a damping resistance value that is a resistance value of the damping resistor is lower than 1/2 of the characteristic impedance.
However Takekuma does teach a damping resistor provided on the internal wiring, and a damping resistance value that is a resistance value of the damping resistor is lower than 1/2 of the characteristic impedance (see Takekuma col 14, lines 12 thru 36 closing switch 90 added a 20 ohm resistor to lower the damping resistance). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the connection to the pluggable module of Higgins and Taguchi with damping resistance for modules plugged in of Takekuma to enable an increase in the voltage level which results in eliminating the delay time caused by the dropped signal potential at the branch point (see Takekuma col 14, lines 12 thru 36).

    PNG
    media_image2.png
    617
    475
    media_image2.png
    Greyscale


With regards to claim 5. Higgins, Taguchi, and Takakuma disclose the control device according to claim 4, and Takakuma also teaches wherein the damping resistance value is 33 Ω or lower (see Takekuma col 14, lines 12 thru 36; the damping resistance was finalized at 20 Ω).

Allowable Subject Matter
Claims 2 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the characteristic impedance is higher than 100 Ω”.

With regards to claim 6. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the communication unit performs communication in accordance with a multi low voltage differential signaling (MLVDS) system with a threshold voltage range from 50 mV to 150 mV”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson U.S. Patent 7,961,003 – Transmission lines with termination resistors both ends
Perino U.S. Patent 6,067,594 – Transmission lines with termination resistors both ends
 Elias U.S. Patent 4,744,076 – Transmission lines with termination resistors both ends

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844